United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT               September 23, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 03-10574
                           Summary Calendar



UNITED STATES OF AMERICA
                    Plaintiff - Appellee

     v.

RENE PENA CORDERO
                      Defendant - Appellant

                        --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                        USDC No. 7:02-CR-4-1
                        --------------------

Before KING, Chief Judge, and HIGGINBOTHAM and PRADO, Circuit
Judges.

PER CURIAM:*

     The attorney appointed to represent Rene Pena Cordero has

filed a motion to withdraw and a brief pursuant to Anders v.

California, 386 U.S. 738, 744 (1967).    Cordero has not filed a

response.   Our independent review of the brief and the record

discloses no nonfrivolous issue in this direct appeal.

Accordingly, the motion for leave to withdraw is GRANTED, counsel

is excused from further responsibilities herein, and the appeal

is DISMISSED.    See 5TH CIR. R. 42.2.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.